UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6149


ANNIS RECARDO LLOYD,

                  Plaintiff - Appellant,

             v.

I. B. LOVELL; D. D. GRONAU,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:08-ct-03174-H)


Submitted:    May 21, 2009                    Decided:   May 29, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Annis Recardo Lloyd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Annis Recardo Lloyd appeals the district court’s order

dismissing      his    42     U.S.C.     § 1983     (2000)     action       raising

allegations of defamation.            We have reviewed the record and find

no reversible error.           Accordingly, we affirm for the reasons

stated by the district court.                 Lloyd v. Lovell, No. 5:08-ct-

03174-H   (E.D.N.C.     Jan.    22,    2009).     We   deny    as   moot   Lloyd’s

motion to compel.           We dispense with oral argument because the

facts   and    legal   contentions      are    adequately     presented     in   the

materials     before   the     court    and    argument   would     not    aid   the

decisional process.

                                                                           AFFIRMED




                                         2